


Exhibit 10.11

 

FLORISTS’ TRANSWORLD DELIVERY, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT AND TO AMENDED
AND RESTATED SECURITY AGREEMENT

 

This First Amendment to Amended and Restated Pledge Agreement and to Amended and
Restated Security Agreement (herein, the “Amendment”) is entered into as of July
31, 2003, by and among FTD, Inc., a Delaware corporation (the “Parent”),
Florists’ Transworld Delivery, Inc., a Michigan corporation (the “Borrower”),
and the other parties executing this Amendment under the heading “Debtors” (the
Parent, the Borrower and such other parties being hereinafter referred to
collectively as the “Debtors” and individually as a “Debtor”), each with its
mailing address at 3113 Woodcreek Drive, Downers Grove, Illinois 60515, and
Harris Trust and Savings Bank, an Illinois banking corporation (“HTSB”), with
its mailing address at 111 West Monroe Street, Chicago, Illinois 60603, acting
as administrative agent hereunder for the Secured Creditors hereinafter
identified and defined (HTSB acting as such administrative agent and any
successor or successors to HTSB acting in such capacity being hereinafter
referred to as the “Agent”).

 

 

PRELIMINARY STATEMENTS

 

A.                         The Borrower, the Parent, the other Debtors, the
Lenders and the Agent are parties to an Amended and Restated Credit Agreement
dated as of September 27, 2002, as amended (the “Credit Agreement”).  All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement as amended by the Credit
Agreement Amendment described below.

 

B.                           The Debtors and the Agent are parties to an Amended
and Restated Pledge Agreement dated as of September 27, 2002 (the “Pledge
Agreement”) and an Amended and Restated Security Agreement dated as of September
27, 2002 (the “Security Agreement”), each of which was entered into in
connection with the Credit Agreement.

 

C.                           Concurrently herewith, the parties to the Credit
Agreement are entering into a First Amendment and Waiver to Amended and Restated
Credit Agreement of even date herewith (the “Credit Agreement Amendment”)
pursuant to which, among other things, the parties have agreed to add FTD.COM
INC., a Delaware corporation (“FTD.COM”), as a borrower under the Credit
Agreement.

 

D.                          As a condition precedent to entering into the Credit
Agreement Amendment and making financial accommodations to the Borrower and to
FTD.COM as provided therein, the Lenders and the Agent require that the Debtors
enter into this Amendment providing, among other things, that all extensions of
credit to FTD.COM under the Credit Agreement will be secured by the collateral
pledged pursuant to the Pledge Agreement and the Security Agreement.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                                AMENDMENTS.

 

Pledge Agreement.  Subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Pledge Agreement shall be and hereby is amended as
follows:

 

1.1.                              Section 3 of the Pledge Agreement shall be
amended and restated to read in its entirety as follows:

 

Section 3.                                          Obligations
Secured.                             This Agreement is made and given to secure,
and shall secure, the prompt payment and performance when due of (a) any and all
indebtedness, obligations and liabilities of the Pledgors, and of any of them
individually, to the Secured Creditors, and to any of them individually, under
or in connection with or evidenced by the Credit Agreement or any other Loan
Document, including, without limitation, all obligations evidenced by the Notes
of the Borrower and all obligations evidenced by the Notes of FTD.COM (the
Borrower and FTD.COM are sometimes collectively referred to herein as the
“Credit Parties” and each individually as a “Credit Party”) heretofore or
hereafter issued under the Credit Agreement, all obligations of the Borrower to
reimburse the Secured Creditors for the amount of all drawings on all Letters of
Credit issued pursuant to the Credit Agreement and all other obligations of the
Borrower under all Applications therefor, all obligations of the Pledgors, and
of any of them individually, arising under or in connection with or otherwise
evidenced by Hedging Agreements with any one or more of the Secured Creditors,
and all obligations of the Pledgors, and of any of them individually, arising
under any guaranty issued by it relating to the foregoing or any part thereof,
in each case whether now existing or hereafter arising (and whether arising
before or after the filing of a petition in bankruptcy and including all
interest accrued after the petition date), due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired and
(b) any and all expenses and charges, legal or otherwise, suffered or incurred
by the Secured Creditors, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations and liabilities or in realizing
on or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses and charges described above
being hereinafter referred to as the “Obligations”).

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, the right of
recovery against any Pledgor under this Agreement (other than the Parent and the
Borrower to which this limitation shall not apply) shall not exceed $1.00 less
than the lowest amount which would render such Pledgor’s obligations under this
Agreement void or voidable under applicable law, including fraudulent conveyance
law.

 

1.2.                              Section 8 of the Pledge Agreement shall be
amended by deleting the reference to “the Borrower” in the final sentence
thereof and replacing it with the words “the Credit Parties”.

 

1.3.                              Section 11 of the Pledge Agreement shall be
amended by deleting the reference to “the Borrower” in the first sentence
thereof and replacing it with the words “the Credit Parties”.

 

1.4.                              Section 13 of the Pledge Agreement shall be
amended and restated to read in its entirety as follows:

 

Section 13.                                   Primary Security; Obligations
Absolute.  The lien and security herein created and provided for stand as direct
and primary security for the Obligations of the Credit Parties arising under or
otherwise relating to the Credit Agreement as well as for the other Obligations
secured hereby.  No application of any sums received by the Agent in respect of
the Collateral or any disposition thereof to the reduction of the Obligations or
any portion thereof shall in any manner entitle any Pledgor to any right, title
or interest in or to the Obligations or any collateral security therefor,
whether by subrogation or otherwise, unless and until all Obligations have been
fully paid and satisfied and all commitments to extend credit to or for the
account of the Credit Parties under the Credit Agreement have expired or
otherwise terminated.  Each Pledgor acknowledges and agrees that the lien and
security hereby created and provided for are absolute and unconditional and
shall not in any manner be affected or impaired by any acts or omissions
whatsoever of any Secured Creditor or any other holder of any of the
Obligations, and without limiting the generality of the foregoing, the lien and
security hereof shall not be impaired by any acceptance by any Secured Creditor
or any other holder of any of the Obligations of any other security for or
guarantors upon any Obligations or by any failure, neglect or omission on the
part of any Secured Creditor or any other holder of any of the

 

3

--------------------------------------------------------------------------------


 

Obligations to realize upon or protect any of the Obligations or any collateral
security therefor.  The lien and security hereof shall not in any manner be
impaired or affected by (and the Secured Creditors, without notice to anyone,
are hereby authorized to make from time to time) any sale, pledge, surrender,
compromise, settlement, release, renewal, extension, indulgence, alteration,
substitution, exchange, change in, modification or disposition of any of the
Obligations, or of any collateral security therefor, or of any guaranty thereof,
or of any instrument or agreement setting forth the terms and conditions
pertaining to any of the foregoing.  The Secured Creditors may at their
discretion at any time grant credit to the Credit Parties or any other Pledgors
without notice to the other Pledgors in such amounts and on such terms as the
Secured Creditors may elect without in any manner impairing the lien and
security hereby created and provided for.  In order to realize hereon and to
exercise the rights granted the Secured Creditors hereunder and under applicable
law, there shall be no obligation on the part of any Secured Creditor or any
other holder of any of the Obligations at any time to first resort for payment
to any Credit Party or any other Pledgor or to any guaranty of the Obligations
or any portion thereof or to resort to any other collateral security, property,
liens or any other rights or remedies whatsoever, and the Secured Creditors
shall have the right to enforce this Agreement as against any Pledgor or any of
its Collateral irrespective of whether or not other proceedings or steps seeking
resort to or realization upon or from any of the foregoing are pending.

 

Security Agreement.  Subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Security Agreement shall be and hereby is amended
as follows:

 

1.5.                              Section 3 of the Security Agreement shall be
amended and restated to read in its entirety as follows:

 

Section 3.                                          Obligations
Secured.                             This Agreement is made and given to secure,
and shall secure, the prompt payment and performance when due of (a) any and all
indebtedness, obligations and liabilities of the Debtors, and of any of them
individually, to the Secured Creditors, and to any of them individually, under
or in connection with or evidenced by the Credit Agreement or any other Loan
Document, including, without limitation, all obligations evidenced by the Notes
of the Borrower and all

 

4

--------------------------------------------------------------------------------


 

obligations evidenced by the Notes of FTD.COM (the Borrower and FTD.COM are
sometimes collectively referred to herein as the “Credit Parties” and each
individually as a “Credit Party”) heretofore or hereafter issued under the
Credit Agreement, all obligations of the Borrower to reimburse the Secured
Creditors for the amount of all drawings on all Letters of Credit issued
pursuant to the Credit Agreement and all other obligations of the Borrower under
all Applications therefor, all obligations of the Debtors, and of any of them
individually, arising under or in connection with or otherwise evidenced by
Hedging Agreements with any one or more of the Secured Creditors, and all
obligations of the Debtors, and of any of them individually, arising under any
guaranty issued by it relating to the foregoing or any part thereof, in each
case whether now existing or hereafter arising (and whether arising before or
after the filing of a petition in bankruptcy and including all interest accrued
after the petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired and (ii) any and all
expenses and charges, legal or otherwise, suffered or incurred by the Secured
Creditors, and any of them individually, in collecting or enforcing any of such
indebtedness, obligations and liabilities or in realizing on or protecting or
preserving any security therefor, including, without limitation, the lien and
security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses and charges described above being hereinafter referred to
as the “Obligations”).  Notwithstanding anything in this Agreement to the
contrary, the right of recovery against any Debtor under this Agreement (other
than the Parent and the Borrower to which this limitation shall not apply) shall
not exceed $1.00 less than the lowest amount which would render such Debtor’s
obligations under this Agreement void or voidable under applicable law,
including fraudulent conveyance law.

 

1.6.                              Section 9 of the Security Agreement shall be
amended by deleting the reference to “the Borrower” in the final sentence
thereof and replacing it with the words “the Credit Parties”.

 

1.7.                              Section 12 of the Security Agreement shall be
amended by deleting the reference to “the Borrower” in the first sentence
thereof and replacing it with the words “the Credit Parties”.

 

5

--------------------------------------------------------------------------------


 

1.8.                              Section 14 of the Security Agreement shall be
amended by deleting the first sentence thereof and replacing it with a new first
sentence to read in its entirety as follows:

 

The lien and security interest herein created and provided for stand as direct
and primary security for the Obligations of the Credit Parties as well as for
any of the other Obligations secured hereby.

 

SECTION 2.                                CONDITIONS PRECEDENT.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1.                              The Debtors and the Agent shall have executed
and delivered this Amendment.

 

2.2.                              The Parent, the Borrower, FTD.COM, the
Guarantors and the Lenders shall have executed and delivered the Credit
Agreement Amendment, and the conditions precedent set forth in Section 3 thereof
shall have been satisfied or waived by the Agent.

 

SECTION 3.                                REPRESENTATIONS.

 

In order to induce the Agent to execute and deliver this Amendment, each Debtor
hereby represents to the Lenders that as of the date hereof the representations
and warranties set forth in each of Section 4 of the Pledge Agreement as amended
hereby and Section 4 of the Security Agreement as amended hereby are and shall
be and remain true and correct and that such Debtor is in compliance with the
terms and conditions of each of the Pledge Agreement and the Security Agreement
which are applicable to it and no Event of Default has occurred and is
continuing under the either of the Pledge Agreement or the Security Agreement or
shall result after giving effect to this Amendment.

 

SECTION 4.                                MISCELLANEOUS.

 

4.1.                    The Debtors hereby acknowledge and agree that the Liens
created and provided for by the Pledge Agreement and the Security Agreement
continue to secure, among other things, the Obligations arising under the Credit
Agreement as amended by the Credit Agreement Amendment.  Nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for by the Pledge Agreement or the
Security Agreement as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment.

 

4.2.                    Except as specifically amended herein, each of the
Pledge Agreement and the Security Agreement shall continue in full force and
effect in accordance with its original terms.  Reference to this specific
Amendment need not be made in either of the Pledge Agreement or the

 

6

--------------------------------------------------------------------------------


 

Security Agreement, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect thereto, any reference in any of such items to
either of the Pledge Agreement or the Security Agreement being sufficient to
refer to such agreement as amended hereby.

 

4.3.                    This Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement. 
Any of the parties hereto may execute this Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original.  This Amendment shall be governed by the internal laws of the State
of Illinois.

 

[Signature Page to Follow]

 

7

--------------------------------------------------------------------------------


 

This First Amendment to Amended and Restated Pledge Agreement and to Amended and
Restated Security Agreement is entered into as of this 31st day of July, 2003.

 

 

“Debtors”

 

 

 

Florists’ Transworld Delivery, Inc.

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

 

FTD, Inc.

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

 

Value Network Service, Inc.

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

 

FTD Holdings, Incorporated

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

 

By

/S/ ROBERT NORTON

 

 

 

Name

Robert Norton

 

 

 

Title

CEO

 

 

 

 

FTD International Corporation

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

8

--------------------------------------------------------------------------------


 

 

Renaissance Greeting Cards, Inc.

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

 

FTD.COM Inc.

 

 

 

By

/S/ CARRIE A. WOLFE

 

 

 

Name

Carrie A. Wolfe

 

 

 

Title

CFO

 

 

 

Accepted and agreed to in Chicago, Illinois, as of the date first above written.

 

 

 

Harris Trust and Savings Bank, as Agent

 

 

 

By

/S/ KIRBY M. LAW

 

 

 

Name

Kirby M. Law

 

 

 

Title

Vice President

 

 

9

--------------------------------------------------------------------------------
